Exhibit 10.2

 

OCULAR THERAPEUTIX, INC.

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into as of July 31, 2017
by and between Ocular Therapeutix, Inc. (the “Company”), and Anchor Biotech
Consulting, LLC (the “Consultant”), and will be effective as of the Separation
Date (hereinafter, the “Consulting Effective Date”). Capitalized terms used but
not defined herein have the meanings set forth in the Transition, Separation and
Release of Claims Agreement entered into by the Company and the Consultant’s
founder (the “Separation Agreement”) to which this Agreement is attached as
Attachment A.

 

WHEREAS, the Consultant’s founder, Eric Ankerud (the “Founder”) has certain
knowledge and expertise regarding the Company as a result of having served as
its Executive Vice President, Regulatory, Quality and Compliance of the Company
and previously as its Executive Vice President, Clinical, Regulatory and
Quality; and

 

WHEREAS, the Company desires to have the benefit of the Founder’s knowledge and
experience, and the Consultant desires to provide consulting services to the
Company, all as hereinafter provided in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, the sufficiency of which are hereby acknowledged, the
Company and the Consultant hereby agree as follows:

 

Section 1.  Services.

 

(a)         Services; Performance.  The Consultant shall render to the Company
the consulting services described in Exhibit A attached to this Agreement and
any additional consulting services as mutually agreed to by the Consultant and
the Company from time to time in writing (collectively, the “Services”).  The
Consultant shall perform, during such hours as may be reasonably required for
satisfactory performance of the Services, such Services in a professional manner
and consistent with the highest industry standards.  As of the Consulting
Effective Date, the Consultant and the Company intend that the Consultant shall
perform the Services for the Company no more than eight (8) hours per week.  The
Consultant shall comply with all rules, procedures and standards promulgated
from time to time by the Company with respect to the Consultant’s (including its
agents’ and employees’) access to and use of the Company’s property,
information, equipment and facilities in the course of the Consultant’s
provision of Services hereunder.

 

(b)         Non-Exclusive.  The parties agree that, at all times during the term
of this Agreement, (i) the Company shall be free to obtain consulting and
advisory services from any third party, and (ii) the Consultant shall be free to
provide consulting and advisory services to any third party, so long as the
provision of such services by the Consultant does not conflict with (x) the
Consultant’s provision of Services to the Company as described in Section 1(a),
or (y) the Consultant’s Founder’s continuing obligations to the Company as
detailed in the Separation Agreement, including the Founder’s ongoing
Restrictive Covenant Obligations , and his continuing obligations under Sections
5 and 6 of the Employment Agreement as such obligations were  amended by the
Separation Agreement.

 

Section 2.  Compensation and Reimbursement.

 

(a)         Consulting Fees.  The Consultant acknowledges that the Separation
Benefits and other consideration set forth in the Separation Agreement and being
provided to the Founder pursuant thereto

 

--------------------------------------------------------------------------------


 

are good and sufficient consideration for the Services and that the Consultant
shall not be entitled to any additional consideration for the performance of
Services hereunder during the Consultation Period; provided, however, that if
the Consultation Period is extended beyond the date that is twelve (12) months
after the Agreement Effective Date pursuant to Section 3(a) below, the Company
shall pay the Consultant consulting fees in the amount of $320 per hour of
Services performed thereafter, to be paid to the Consultant at the end of each
month (the “Consulting Fees”).

 

(b)         Expense Reimbursement.  The Company shall reimburse the Consultant
for all reasonable out-of-pocket expenses incurred by the Consultant in
connection with the performance of the Services under this Agreement, so long as
they are approved in writing in advance by the Company.

 

All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) to the extent that
such reimbursements or in-kind benefits are subject to Section 409A, including,
where applicable, the requirements that (i) any reimbursement is for expenses
incurred during Consultant’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

 

(c)          Itemized Statements.  At the end of any month in which the
Consultant performs Services and incurs expenses in accordance with
Section 2(b), the Consultant shall submit to the Company an itemized statement
of the Services performed, including the number of hours worked and the project
to which the Services relate, and the expenses incurred, including appropriate
and reasonable documentation.  The Company shall pay the Consultant the amount
set forth on such itemized statement within thirty (30) days after receipt.

 

(d)         No Employee Benefits.  The Consultant’s relationship with the
Company will be that of an independent contractor, and neither the Consultant
nor its Founder, nor any of its other agents or employees, shall, in connection
with this relationship, be entitled to any benefits, coverages or privileges,
including without limitation health insurance, social security, unemployment,
workers compensation, or pension payments, made available to employees of the
Company.

 

Section 3.  Term and Termination.

 

(a)         Consultation Period.  Subject to the terms and conditions
hereinafter set forth, the term of this Agreement shall, provided the
Consultant’s Founder has timely entered into the Separation Agreement and
Additional Release, commence on the Separation Date and shall continue until the
date that is twelve (12) months after the Agreement Effective Date unless
earlier terminated in accordance with the provisions below (such period, the
“Consultation Period”). Notwithstanding the foregoing, however, the Consultation
Period may be extended for an additional period(s) upon the mutual written
agreement of both parties.  The Consultation Period shall automatically
terminate upon the death, physical incapacitation or mental incompetence of the
Consultant’s Founder.  This Agreement may further be terminated prior to the
date that is twelve (12) months after the Agreement Effective Date in the
following manner: (i) by the Company at any time immediately upon written notice
if the Consultant has materially breached this Agreement or the Consultant’s
Founder has breached the Separation Agreement, followed by the failure to cure
such material breach, if curable, after receiving from the Company notice of and
a reasonable time (not to exceed fifteen (15) days) in which to cure such
breach; (ii) by the Consultant at any time immediately upon written notice if
the Company has materially breached this Agreement or the Separation Agreement,
followed by its failure to cure such material breach, if curable, after
receiving

 

2

--------------------------------------------------------------------------------


 

from the Consultant notice of and a reasonable time (not to exceed fifteen (15)
days) in which to cure such breach; or (iii) at any time upon the mutual written
consent of the parties hereto.

 

(b)         Effects of Termination.  In the event of any termination under this
Section 3, the Consultant shall be entitled only to the Consulting Fees (if any)
due and payable to the Consultant at the time of such termination and expenses
(including reimbursements) incurred in accordance with Section 2(a) and
(b) prior to the effective date of such termination, and no further payments of
any kind will be due under this Agreement.

 

Section 4.  Independent Contractor.  Neither the Consultant nor its Founder, nor
any of its other agents or employees, is as of the Consulting Effective Date, or
shall be deemed to be at any time during the Consultation Period, an employee of
the Company.  The Consultant’s status and relationship with the Company, and the
status and relationship of its Founder and any other of its agents or employees
with the Company, shall be that of an independent contractor and consultant. 
The Consultant is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, the Company
or to bind the Company in any manner.  Nothing herein shall create, expressly or
by implication, a partnership, joint venture or other association between the
parties.  The Consultant shall be solely responsible for payment of all charges
and taxes arising from the payments to be made to the Consultant under this
Agreement and the Consultant agrees that the Company shall have no obligation or
liability with respect to such charges and/or taxes.

 

Section 5.  Notice.  Any notice required or desired to be given shall be
governed solely by this paragraph.  Notice shall be deemed given only upon
(a) mailing of any letter or instrument by overnight delivery with a reputable
carrier or by registered mail, return receipt requested, postage prepaid by the
sender, or (b) personal delivery.

 

If to the Consultant:
Anchor Biotech Consulting, LLC
120 Hidden Valley Road
Groton, MA 01450

 

If to the Company:
Ocular Therapeutix, Inc.
15 Crosby Drive
Bedford, MA 01730
Attn: Chief Executive Officer

 

From time to time, either party may, by written notice to the other in
accordance with this Section 5, designate another address that shall thereupon
become the effective address of such party for the purpose of this Section 5.

 

Section 6.  Miscellaneous.  This Agreement, together with the Separation
Agreement and all exhibits and attachments hereto and thereto, constitutes the
entire understanding of the parties hereto with respect to the matters contained
herein and supersedes all proposals and agreements, written or oral, and all
other communications between the parties relating to the subject matter of this
Agreement.  For the avoidance of doubt, nothing herein supersedes the Separation
Agreement (including without limitation the ongoing force and effect of the
Restrictive Covenant Obligations and the Founder’s other continuing obligations
pursuant to Sections 5 and 6 of the Employment Agreement, as such obligations
were amended by the Separation Agreement).  This Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts
without regard to its conflict of laws rules.  The headings contained in this
Agreement are for the convenience of the parties and are not to be construed as
a substantive provision hereof.  This Agreement may not be modified or amended
except in writing signed or executed by the Consultant and the Company.  In the
event any provision of this Agreement is held to be unenforceable or invalid,
such unenforceability or invalidity shall not affect any other provisions of
this Agreement and such other provisions shall remain in full force and effect. 
If any provision of this Agreement is held to be excessively broad, it shall be
reformed and construed by limiting and reducing it

 

3

--------------------------------------------------------------------------------


 

so as to be enforceable to the maximum extent permitted by law.  This Agreement
shall be binding upon, and inure to the benefit of, both parties hereto and
their respective successors and assigns, including any corporation with or into
which the Company may be merged or which may succeed to its assets or business;
provided, however, that the responsibility for actual performance of the
Services is conditioned on the Consultant assigning its Founder to their
performance and may not be assigned or delegated by the Consultant to any other
person or entity.  This Agreement may be executed in counterparts and by
facsimile, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date written below.

 

ANCHOR BIOTECH CONSULTING, LLC

OCULAR THERAPEUTIX, INC.

 

 

 

 

 

 

By:

/s/ Eric Ankerud

 

By:

/s/ Amarpreet Sawhney

Name:

Eric Ankerud

 

Name:

Amarpreet Sawhney

Title:

Founder

 

Title:

Executive Chairman of the Board

 

[Signature Page to Consulting Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Description of Services

 

The Consultant shall, through its Founder, provide consulting and advisory
services in the areas of regulatory, compliance and quality, including with
respect to resolution of manufacturing concerns referenced in the Form 483
issued to the Company by the U.S. Food and Drug Administration, the resubmission
of the New Drug Application for DEXTENZA, and generally for the Company’s other
product candidates and pipeline programs.

 

[Exhibit A to Consulting Agreement]

 

--------------------------------------------------------------------------------